Case 1:09-cr-00466-BMC-RLM Document 500 Filed 12/11/18 Page 1 of 2 PageID #: 6417
                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
  GMP:BCR/ASF                                         271 Cadman Plaza East
  F. #2009R01065                                      Brooklyn, New York 11201


                                                      December 10, 2018

  By ECF

  The Honorable Brian M. Cogan
  United States District Judge
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

                Re:     United States v. Joaquin Archivaldo Guzman Loera
                        Criminal Docket No. 09-466 (S-4) (BMC)

  Dear Judge Cogan:

                 The government respectfully submits this letter in response to Your Honor’s
  request in court on December 10, 2018, that the government review and, if necessary, provide
  additional information relating to the documents that are the subject of the defendant’s request
  for in camera review. See Dkt. Nos. 487, 495.

                 First, following additional review, the government has decided to remove most
  of the redactions to the report identified as 3500-72 and is providing a revised version of that
  report to the defense.

                Second, as Your Honor suggested might be useful, the government is herewith
  providing the defendant with “Brutonized” versions of the reports identified as 3500-86, 3500-
  88, and 3500-89. Where possible, these versions now identify the persons and entities redacted
  with generic identifiers (e.g., “PERSON A,” “ENTITY B”) so that a reader is better able to
  understand consistencies within and between the reports. As before, and as with all Section
  3500 material relating to cooperating witnesses, these documents are Protected Material
  consistent with the terms of the Protective Order in this case and are therefore being provided
  under seal and pursuant to the terms of the Protective Order. See Dkt. No. 57.

                 Third, the government is submitting an ex parte letter concurrent with this filing
  to provide additional context and detail regarding the need for limited redactions to the names
  of persons and entities identified in the reports in question. The government’s redactions have
  not been made to protect any persons or entities from embarrassment, but rather to protect the
  integrity of ongoing investigations; ensure the safety of the cooperating witness, his family,
Case 1:09-cr-00466-BMC-RLM Document 500 Filed 12/11/18 Page 2 of 2 PageID #: 6418




  and other persons; and to avoid inflicting unnecessary harm on the diplomatic relationship
  between the United States and a foreign country.

                 Finally, the government reiterates that none of the redacted information is within
  the scope of the witness’s upcoming direct examination. Indeed, as a general matter, the
  redacted portions of the reports relate to issues and investigations that are entirely collateral to
  the issues in this case, and have no bearing on the defendant’s guilt or innocence or the
  cooperating witness’s credibility and bias vis-à-vis the defendant.

                                                       Respectfully submitted,

                                                       RICHARD P. DONOGHUE
                                                       UNITED STATES ATTORNEY
                                                       Eastern District of New York
                                                       271 Cadman Plaza East
                                                       Brooklyn, New York 11201

                                                       ARTHUR G. WYATT, CHIEF
                                                       Narcotic and Dangerous Drug Section
                                                       Criminal Division,
                                                       U.S. Department of Justice

                                                       OF COUNSEL:

                                                       ARIANA FAJARDO ORSHAN
                                                       UNITED STATES ATTORNEY
                                                       Southern District of Florida


  cc:    Clerk of Court (BMC) (via ECF)
         Defense Counsel (via Email)




                                                   2
